Appellate Case: 21-3236     Document: 010110673914       Date Filed: 04/21/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  SHAIDON BLAKE,

        Plaintiff - Appellant,

  v.                                                         No. 21-3236
                                                    (D.C. No. 5:21-CV-03047-SAC)
  JEFF ZMUDA; SAM CLINE; (FNU)                                 (D. Kan.)
  GORMAN; ANGELA RANDOLPH; AJ
  JOHNSON,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.**
                   _________________________________

       Plaintiff-Appellant Shaidon Blake, a state inmate appearing pro se, appeals

 from the district court’s dismissal of his amended complaint for failure to state a

 claim. See Blake v. Zmuda, No. 21-3047, 2021 WL 5950213 (D. Kan. Dec. 16,

 2021). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-3236    Document: 010110673914        Date Filed: 04/21/2022    Page: 2



                                      Background

       Mr. Blake is an inmate at the El Dorado Correctional Facility (EDCF) in El

 Dorado, Kansas. On February 12, 2021, Mr. Blake filed a complaint under 42 U.S.C.

 § 1983 alleging “gross negligence / deliberate indifference” and “attempt[ed]

 negligent Homicide” for failing to enforce various COVID-19 policies. Mr. Blake

 asserted that prison staff violated the mask-wearing policy. He also alleged that after

 having tested negative for COVID-19, he was placed in a quarantine cell that was

 improperly sanitized after an inmate with COVID-19 had occupied the cell. He

 further alleges that he tested positive for COVID-19 soon after. Mr. Blake sought

 compensatory and punitive damages.

       On June 29, 2021, the district court, acting sua sponte under 28 U.S.C.

 § 1915A and § 1915(e)(2)(B), ordered Mr. Blake to show cause why his complaint

 should not be dismissed for failure to state a claim or to file an amended complaint to

 cure its deficiencies. On July 8, 2021, Mr. Blake filed an amended complaint. He

 realleged his deliberate indifference claim under the Eighth Amendment and asserted

 an additional claim for violations of his due process and equal protection rights under

 the Fifth and Fourteenth Amendments. He alleged that prison officials falsified

 disciplinary reports and placed him in segregation without a disciplinary hearing.

 Mr. Blake sought injunctive relief in the form of a transfer to a facility in Maryland

 and compensatory and punitive damages.

       On November 9, 2021, the district court ordered Mr. Blake to show cause why

 his amended complaint should not be dismissed for failure to state a claim. Mr.

                                            2
Appellate Case: 21-3236     Document: 010110673914         Date Filed: 04/21/2022     Page: 3



 Blake responded on November 22, 2021, largely reasserting the factual allegations in

 his amended complaint. On December 16, 2021, the district court issued an order

 dismissing Mr. Blake’s amended complaint. See Blake, 2021 WL 5950213, at *3.

 As to the Eighth Amendment claim, the court concluded that Mr. Blake’s “allegations

 suggest, at most, negligence and do not rise to the level of deliberate indifference.”

 Id. at *1. As to the due process and equal protection claim, the court concluded that

 Mr. Blake failed to allege that his segregation assignment “imposed any atypical and

 significant hardship” that would amount to a constitutional violation. Id. at *2.



                                         Discussion

         “We review de novo the district court’s decision to dismiss a complaint under

 [28 U.S.C.] § 1915(e)(2) for failure to state a claim.” Curley v. Perry, 246 F.3d

 1278, 1281 (10th Cir. 2001). At this stage, the amended complaint need only

 “contain sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.” Walker v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)

 (quoting Cummings v. Dean, 913 F.3d 1227, 1238 (10th Cir. 2019)). Mr. Blake is

 entitled to a liberal construction of his amended complaint as he is proceeding pro se.

 Smith v. Allbaugh, 921 F.3d 1261, 1268 (10th Cir. 2019). “To state a claim under §

 1983, [Mr. Blake] must allege the violation of a right secured by the Constitution and

 laws of the United States.” West v. Atkins, 487 U.S. 42, 48 (1988). This he has not

 done.



                                              3
Appellate Case: 21-3236    Document: 010110673914        Date Filed: 04/21/2022      Page: 4



 A.    Deliberate Indifference Claim

       “Under the Eighth Amendment, prison officials have a duty to . . . ‘tak[e]

 reasonable measures to guarantee the safety of . . . inmates.’” Requena v. Roberts,

 893 F.3d 1195, 1214 (10th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 832

 (1994)). To plead a deliberate indifference claim, an inmate must allege: “(1) ‘that

 the conditions of his incarceration present an objective substantial risk of serious

 harm’ and (2) ‘prison officials had subjective knowledge of the risk of harm.’” Id.

 (quoting Howard v. Waide, 534 F.3d 1227, 1236 (10th Cir. 2008)). Subjective

 knowledge means that “the official must both be aware of facts from which the

 inference could be drawn that a substantial risk of serious harm exists, and he must

 also draw the inference.” Farmer, 511 U.S. at 837.

       Mr. Blake has not alleged sufficient facts tending to show that Defendants

 knew the segregation cell was not sanitized, a substantial risk of serious harm existed

 by placing him in that unsanitized cell, and Defendants deliberately disregarded that

 risk. Although Mr. Blake has alleged that he filed various grievances regarding

 prison staff violations of COVID-19 policies, even an official’s failure to act on a

 risk he should have perceived is not enough to establish deliberate indifference.

 Farmer, 511 U.S. at 838. At most, Mr. Blake’s allegations amount to a claim of

 negligence.

 B.    Equal Protection and Due Process Claim

       The due process clause “protects persons against deprivations of life, liberty,

 or property; and those who seek to invoke its procedural protection must establish

                                            4
Appellate Case: 21-3236    Document: 010110673914        Date Filed: 04/21/2022      Page: 5



 that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221

 (2005). Due process liberty interests created by prison regulations are generally

 limited to “freedom from restraint which . . . imposes atypical and significant

 hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.

 Conner, 515 U.S. 472, 484 (1995). “[T]he Constitution itself does not give rise to a

 liberty interest in avoiding transfer to more adverse conditions of confinement.”

 Wilkinson, 545 U.S. at 221.

       Mr. Blake alleges that he was denied due process and equal protection1 when

 Defendants placed him in segregation without a disciplinary hearing. To the extent

 that Mr. Blake seeks monetary damages, the claim is barred as a state prisoner may

 not assert a claim for damages under § 1983 when the relief would necessarily imply

 the invalidity of his disciplinary conviction. See Cardoso v. Calbone, 490 F.3d 1194,

 1199 (10th Cir. 2007) (citing Edwards v. Balisok, 520 U.S. 641, 643 (1997)). As to

 the remainder of the requested relief, Mr. Blake does not allege that his segregation

 assignment imposed an atypical and significant hardship, therefore, he has no liberty

 interest in the conditions of his confinement. See Sandin, 515 U.S. at 485–86.

 Moreover, insofar as his requested return to Maryland, he has no right to any

 particular place of confinement. See Meachum v. Fano, 427 U.S. 215, 224 (1976).




       1
         Although Mr. Blake labels this claim as both a due process and equal
 protection claim, his factual allegations only substantively address due process.
                                            5
Appellate Case: 21-3236   Document: 010110673914         Date Filed: 04/21/2022   Page: 6



       AFFIRMED. We GRANT the motion to proceed IFP on appeal and remind

 Mr. Blake that he is obligated to continue making partial payments until the entire fee

 has been paid consistent with the Clerk’s February 28, 2022, order.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           6